Citation Nr: 1700096	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  09-31 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Regional Office (RO) in Detroit, Michigan.

The Veteran was scheduled to appear at a Board hearing in August 2015, but did not attend or indicate a desire to reschedule.  As a result, the request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2016).

The Board previously considered this appeal in October 2015, and remanded this issue for further development in order to obtain another VA examination.  That development was completed, and the case returned to the Board for further appellate review.

Additional evidence was received after the March 2016 Supplemental Statement of the Case.  In July 2016 statements, however, the Veteran and his representative waived AOJ review of that evidence.  38 C.F.R. § 20.1304

A claim for TDIU was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("... if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.")

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



REMAND

Unfortunately, the Veteran's claim for a PTSD rating in excess of 50 percent and TDIU must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

The Veteran submitted a July 2016 statement and Disability Benefits Questionnaire from D.F., Ph.D. LMSW.  In a subsequent October 2016 notice of disagreement the Veteran reported that Dr. F. was his current treating physician.  Treatment records from Dr. F. are not associated with the claims file and should be obtained.  

Additionally, the DBQ from Dr. F. suggests the condition may have worsened.  As there is evidence indicating that the Veteran's condition may have worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  In claims for a rating increase, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, concerning the claim for TDIU, the record reflects the Veteran has been self-employed or employed part time for many years.  For example, the July 2009 Substantive Appeal he indicated he only worked part time because he could not be around people.  Vet Center records reflect he started his own business as a funeral director and it was marginally successful financially at one point but he stayed with it because he did not have to deal a great deal with other people.  The same October 2008 Vet Center record reflected that the Veteran described a lack of motivation, not having much business resulting in a lack of income and further explained that he was self-employed because he did not like taking orders from others and only hired people for an hour or two at a time to limit contact with others.  During a VA examination in September 2008 he reported he had been self-employed as a funeral director since 1972 but described business as dropping off with the economy.  During the March 2011 VA examination the Veteran reported he worked about 12 days a year.  The July 2016 private DBQ reported that the Veteran is not able to be meaningfully employed due to his psychiatric symptoms despite his "very part time" self-employment "in which he can work by himself and for only a limited time."  TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation. 38 C.F.R. § 4.16 (a).  The regulation explains that marginal employment shall not be considered "substantially gainful employment." Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop. Id.  As a result, further development should be conducted to determine if he is marginally employed.

Accordingly, these two issues are REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that have not yet been identified.  

Obtain any outstanding records, to include all relevant VA treatment records and Vet Center records since the January 2016 VA examination, related to the Veteran's PTSD and associate such records with the claims file.  

Records from D.F., Ph.D, LMSW should specifically be requested.  

If no records are obtained, or a negative response is returned, associate such response with the claims file.

2.  Request that the Veteran provide information about any employment he has had since 2008.  Send a VA Form 21-4192 to each and ask that it be completed and returned.

Ask for authorization to contact all identified employers and further request that he provide proof of his annual salary, such as copies of salary statements, wage receipts, W-2s, and/or tax returns for each year.  

3.  After the above development, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected PTSD.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential occupational and social impairments of the Veteran's service-connected disability on his daily life.  

4.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



